Citation Nr: 0505117	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-28 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability of both 
lower extremities.  

2.  Entitlement to special monthly compensation (SMC) 
benefits for loss of use (LOU) of both lower extremities.  

3.  Entitlement to service connection for disability of both 
upper extremities.  

4.  Entitlement to service connection for bowel dysfunction.  

5.  Entitlement to service connection for bladder 
dysfunction.  

6.  Entitlement to specially adapted housing or to a special 
home adaptation grant.

7.  Entitlement to financial assistance in the purchase of an 
automobile and adaptive equipment, or for adaptive equipment 
only.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from June 1977 to February 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations in August 2001 (pertaining 
to the automobile and adaptive equipment claim) by the 
Washington, D.C., Regional Office (RO) and in January 2003 
(pertaining to the other issues on appeal) by the St. 
Petersburg, Florida, RO of the Department of Veterans Affairs 
(VA).  In June 2004, the appellant and his wife appeared and 
testified at a hearing held before the undersigned at the St. 
Petersburg RO.  A transcript of that hearing is of record.  


REMAND

In response to the RO's letter of June 2, 2003, the appellant 
requested that the RO obtain and review in connection with 
his pending claims copies of all relevant medical treatment 
records from the Bay Pines, Florida, VA Medical Center (MC); 
of the medical records from the VAMC in Baltimore, Maryland, 
pertaining to his neck fusion surgery on or about April 1, 
1999; and of medical records from the Malcolm Grow MC at 
Andrews Air Force Base near Washington, D.C., dating from 
1985 to 2001.  

The current evidentiary record includes copies of VA medical 
records from the Washington, D.C., VAMC dating from September 
1998 to June 1999; and from the Bay Pines VAMC dating from 
September 2001 to September 2002.  It does not appear that 
the RO has made any request for the neck surgery records from 
the Baltimore VAMC or for the 1985-2001 medical records from 
the Malcolm Grow MC at Andrews Air Force Base.  It also 
appears that pertinent medical records from the Washington, 
D.C., VAMC dating from June 1999 to September 2001 may exist, 
but are missing from the record.  

In addition, the appellant's representative obtained and 
submitted directly to the Board copies of his VA medical 
records from the Bay Pines VAMC dating from October 2002 to 
December 2004; however, the representative specifically 
declined to provide a waiver of the appellant's right to have 
the RO initially review this new evidence, demanding instead 
that the appeal be remanded for this purpose.  The 
representative has also complained that the RO failed to 
adjudicate any of the appellant's claims under the criteria 
set forth in Allen v. Brown, 7 Vet. App. 439 (1995) 
pertaining to the aggravation of a nonservice-connected 
disability by a service-connected disability.  

The current record also contains conflicting medical evidence 
concerning whether the appellant is unable to ambulate as a 
result of the service-connected lumbar disc disease.  He has 
reportedly used a wheelchair supplied by VA for locomotion 
since 1997, and the VA medical records list "paraplegia" 
among his current medical problems.  However, the most recent 
official VA medical examinations of the appellant in November 
2002 indicated that his complaints of pain and disability 
involving the lower extremities may have been out of all 
proportion to the level and extent of his previous lumbar 
spinal surgery; that there was no objective evidence of 
neurological impairment excluding an absent right ankle jerk; 
and that, furthermore, there was no evidence of muscular 
atrophy or other musculoskeletal impairment in the lower 
extremities.  The Board believes that a medical opinion is 
needed to resolve this conflicting evidence.  

Finally, it was clarified at the June 2004 hearing that the 
appellant is claiming entitlement to service connection on a 
direct basis for a cervical spinal disability which he said 
was incurred in service in the same accident as the service-
connected lumbar spinal disability and which is the cause of 
his current problems involving the upper extremities.  See 
Transcript, p. 7.  The RO has not yet adjudicated this claim, 
which is inextricably intertwined with some of the claims 
currently in appellate status.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining all of 
the current claims on appeal and the clam 
seeking service connection for a cervical 
spinal disability, to include notice that 
the appellant should submit any pertinent 
evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant, as well as copies of all 
VA medical treatment records from at 
least September 1998 to the present 
(including records of neck surgery at the 
Baltimore VAMC on or about April 1, 1999, 
and possible records from the Washington, 
D.C. VAMC dating from June 1999 to 
September 2001); and records dating from 
1985 to 2001 from the Malcolm Grow MC at 
Andrews Air Force Base.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  When the above development has been 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current identity and etiology of all of 
the claimed disabilities of the cervical 
spine, extremities, bowel and bladder.  
The claims file must be provided to and 
reviewed by the examiner.  Based upon the 
examination results and the claims folder 
review, the examiner should provide an 
opinion with respect to any currently 
present disability of the cervical spine 
as to whether it is at least as likely as 
not that the disability is etiologically 
related to the veteran's military 
service.  The examiner should identify 
all abnormalities and functional 
impairment of the veteran's upper and 
lower extremities, bowel and bladder, and 
identify the disorder or disorders 
responsible for the abnormalities and 
functional impairment.  The examiner 
should specifically identify any 
functional impairment of the veteran's 
extremities, bowel and bladder that it 
was caused or permanently worsened by the 
veteran's service-connected back and/or 
mood disorders.  The rationale for all 
opinions expressed should also be 
provided.  

5.  The RO should also undertake any 
other development it determines to be 
warranted.  

6.  After all appropriate development has 
been completed, the RO should adjudicate 
the veteran's claim for service 
connection for disability of the cervical 
spine and inform him of his appellate 
rights with respect to this decision.

&.  The RO should also readjudicate the 
issues on appeal on a de novo basis.  If 
any benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
provided the requisite opportunity to 
respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  All issues properly in appellate status 
should be returned to the Board at the same time.  The 
appellant need take no further action until he is otherwise 
informed, but he may furnish additional evidence and argument 
on the remanded matters while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


